PER CURIAM.
The court of civil appeals has reversed a trial court judgment for the plaintiff for workmen’s compensation benefits because of refusal by the trial court to give the insurer’s requested special instructions Nos. 4 and 5. 435 S.W.2d 228.
The requested instructions quoted the provisions of Article 8309, Section lb, Vernon’s Ann. Texas Civil Statutes, dealing with the compensability of injuries sustained during the course of transportation or travel. Instruction No. 4 quoted the first part of the statute dealing with injuries occurring “during the course of” transportation, and No. 5 quoted the latter part of the statute dealing with injuries occurring “during the course of” travel. We find in the record no evidence which would have required or justified the giving of instruction No. 4.
There are two applications for writ of error. They are “Refused, no reversible error.” Rule 483, Texas Rules of Civil Procedure.